DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-6 and 21  are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Patent Application Publication 2014/0166617 as filed by Chen et al. (hereinafter, Chen).

Chen teaches an etching method.  Chen teaches flowing a fluorine-containing precursor and a hydrogen-containing precursor into a remote plasma region of a semiconductor processing chamber (see, for example, [0016]).  Chen teaches that the flow rate of the hydrogen-containing precursor is at least two times greater than the flow rate of the fluorine-containing precursor (see, for example, [0018]).  Chen teaches forming a plasma of the fluorine-containing precursor and the hydrogen-containing precursor to produce plasma effluents. Chen teaches flowing the plasma effluents into a substrate processing region housing a substrate with an exposed region of a tantalum or titanium material and an exposed region of a silicon-containing material. Chen teaches contacting the substrate with the plasma effluents and removing the tantalum or titanium material selectively to the silicon-containing material (see, for example, [0020]). Chen teaches the etching method is performed at a temperature greater than or about 300° C (see, for example, [0026]).

Regarding claim 2, Chen teaches titanium oxide (see, for example, [0016]).

Regarding claim 4, Chen teaches the plasma power is maintained at less than or about 1,000 W (see, for example, [0050]).

Regarding claim 5, Chen teaches the etching method is performed at a temperature greater than about 350° C (see, for example, [0026]).

Regarding claim 6, Chen teaches the etching method is performed at a pressure less than or about 10 Torr (see, for example, [0029]).

Regarding claim 21, Chen teaches the titanium material is removed at a rate of at least 20:1 relative to a silicon-containing material (see, for example, [0021]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied above to claim 1.

Chen does not explicitly teach the etching a substrate that comprises an exposed region of a metal comprising tungsten, cobalt, or copper.
It would have been obvious to one skilled in the art to apply the etching process of Chen to a substrate that comprises an exposed region of a metal comprising tungsten, cobalt, or copper because Chen teaches applying the etching method to substrate having vias that are filled with metal (see, for example, [0058]) and vias of semiconductor devices such as those of Chen are commonly filled with tungsten, cobalt, or copper. Therefore, one skilled in the art would have a reasonable expectation of success when applying the method of Chen to a substrate having vias filled with tungsten, cobalt or copper.

Claims 7, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, as applied to claim 1, in view of Yu et al (US 2018/0358220).

	Chen fails to disclose a pre-treatment.  Chen is directed to forming patterned features for integrated circuits [0003].  Yu teaches that patterned features are commonly formed by using hard masks to etch features in substrates, and then the hard masks are removed [0002].  Hard masks are patterned etch mask layers, i.e., a portion is removed to exposed underlying material to allow for etching of that exposed material.
Yu teaches that patterned hard masks are “non-doped carbon-containing hard masks” [0044], which encompasses the cited “carbon-containing material” on the “titanium material” as cited in claim 11.  A portion of the carbon-containing material is removed, as immediately envisaged by one having ordinary skill in the art, to form a mask pattern that exposes other materials underneath the hard mask.
Yu also teaches that hard masks may be removed by an oxygen plasma or oxygen with hydrogen ([0044]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide a hard mask in the method of Chen, to provide a pattern in the hard mask thereby removing a carbon-containing material, and also to then to remove the hard mask after it is no longer needed as taught by Yu by oxygen plasma because Yu teaches hard masks are useful to form patterned features, such patterned features are also desired by Chen and expected to give the predictable result of a patterned feature by etching, and Yu teaches removal is useful by oxygen plasma.  

Claims 8, 11, 13-15, 18, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, as applied to claim 1, in view of Wang et al (US 2014/0308816) and further in view of Yu et al (US 2018/0358220).

	As to claim 8, Chen fails to disclose a post-treatment. Wang teaches a post-treatment may be used to avoid forming residue after the substrate has been etched and exposed to atmospheric conditions [0028].  Wang teaches that the surface is hypothesized to react with moisture, causing residues of silicon, titanium or other compounds [0028].  A treatment with hydrogen plasma  removes residual fluorine [0028].  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to post-treat with hydrogen plasma in the modified method of Liu in order to help prevent the formation of residues by removing residual fluorine, which is expected to increase the yield of the final product.


As to claims 11, see the rejection of claims 1-3.
	As to claim 13, Chen discloses a plasma power of 10-2000 watts, or 200-1000 watts [0045], which includes the cited range.
	As to claim 14, Chen discloses a temperature of below 400 ºC [0026] which includes the cited range.
	As to claim 15, Chen discloses a pressure below about 10 Torr [0026].
	As to claims 18-19, see the rejection of claim 8 in which Wang is relied upon to teach the removal of residual fluorine.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, as applied to claim 1, in view of Zhang et al (US 2019/0198300).

As to claim 9, Chen disclose removing a residue from chamber wall (see, for example, [0040]) however Chen does not teach the particular cleaning gases or the nature of the residue being cleaned. Zhang teaches removing a substrate from the semiconductor processing chamber, and then removing a residue from its chamber walls. [0009], [0021], [0039].  The residue includes fluorine [0020]. The advantage of the chamber treating is to improve etch uniformity [0048].  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to remove the substrate and remove a residue from chamber walls as cited in the method of Chen because Zhang teaches that to do so improves etch uniformity.
As to claim 10, the method of Chen includes a fluorine-containing precursor.  Zhang teaches that the treatment also includes a chlorine-containing precursor (chlorine trifluoride [0044]).  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide a chlorine-containing precursor in the modified method of Chen  because Zhang teaches it is a useful precursor to improve etch uniformity.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 1, in view of Wang et al (US 2014/0308816) and Yu et al (US 2018/0358220), as applied to claim 11, and further in view of Zhang et al (US 2019/0198300).

As to claim 17, Chen fails to disclose removing a residue from chamber walls.  Zhang teaches removing a substrate from the semiconductor processing chamber, and then removing a residue from its chamber walls. [0009], [0021], [0039].  The residue includes fluorine [0020]. The advantage of the chamber treating is to improve etch uniformity [0048].  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to remove the substrate and remove a residue from chamber walls as cited in the method of Chen because Zhang teaches that to do so improves etch uniformity.
	As to claims 18-19, see the rejection of claims 1 and 17.
As to claim 20, the method of Chen as modified by Zhang includes a fluorine-containing precursor.  Zhang teaches that the treatment also includes a chlorine-containing precursor (chlorine trifluoride [0044]).  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide a chlorine-containing precursor in the modified method of Chen because Zhang teaches it is a useful precursor to improve etch uniformity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allan W Olsen whose telephone number is (571)272-1441. The examiner can normally be reached variable; M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLAN W. OLSEN
Primary Examiner
Art Unit 1716



/Allan W. Olsen/           Primary Examiner, Art Unit 1716